Citation Nr: 1520085	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  13-12 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a spinal condition, including back and neck pain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel
INTRODUCTION

The Veteran had active service from January 1989 through September 1989.

The Veteran's appeal was initially denied in a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In a September 2010 report of contact, the Veteran expressed disagreement with the rating decision.  The RO treated this communication as a new claim for benefits and issued a new rating decision in August 2011.  However, the Board finds the September 2010 report of contact constitutes a timely notice of disagreement.  38 C.F.R. § 20.201.  Therefore, this appeal stems from the initial September 2010 rating decision, and not the later August 2011 rating decision.

In July 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a spinal disorder, including back and neck pain.  The Veteran has consistently asserted he slipped and fell on ice during active duty service and has experienced back and neck pain since then.  Service treatment records reflect the Veteran sought treatment for back pain following a fall in February 1989.  During his hearing, the Veteran testified he sought post-service treatment for his back pain in approximately 1992, although those records are not available.  The claims file includes private post-service treatment records dating back to the summer of 1999, when the Veteran first saw Dr. Windom, a chiropractor, for back pain.  At that time he reported having had a similar condition in 1994.  X-rays showed retrolisthesis of L5.

In December 2010, the Veteran was provided with a VA examination.  Although the examiner indicated he reviewed the Veteran's complete claims file, it is unclear if the examiner considered the Veteran's in-service medical treatment for back pain and post-service medical records dating back to 1999.  Instead, the examiner seemed to focus on the neck only, and indicated the Veteran first had treatment for his neck around the time of his surgery in 2008.  Because the examiner did not address the Veteran's history of treatment for spinal pain prior to 2008, the Board finds the opinion is inadequate.  Accordingly, remand for an additional VA examiner's opinion is required. 

Additionally, during his July 2014 hearing, the Veteran testified he currently received treatment for his spinal condition from Dr. Haroon at Sutton Medical Center in Nebraska.  It does not appear these medical records are included in the claims file, but may be probative to the issues on appeal.  Therefore, these private records should be obtained upon remand.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the proper authorization from the Veteran, obtain all available medical records from Dr. Haroon at the Sutton Medical Center in Nebraska.  Any negative response must be documented in the claims file.

2.  After obtaining the additional private records, schedule the Veteran for an examination to evaluate the nature and etiology of his current spinal condition, including back and neck pain.  The examiner should be provided with a complete copy of the claims file, including any newly obtained private treatment records, and a full rationale should be provided for any opinion expressed.  
Consistent with the factual and medical history, the examiner should answer the following questions:

a)  Does the Veteran have a current spinal disorder, to include any back or neck disorder?  Specifically identify each disorder.
b)  For each identified spinal disorder, is it as likely as not (50 percent or greater) that the Veteran's currently-diagnosed spinal disorder began during, or was otherwise caused by, his active duty service?  In answering this question the examiner should specifically address the Veteran's in-service treatment for back pain in February 1989, as well as his post-service private medical records dating back to the summer of 1999.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

